DECISION
The application of the above-named defendant for a review of the sentence of three years, imposed on May 1, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be reduced from three years to two years.
The reason for the above decision: Sentence is reduced based upon the nature of the offense, the evidence offered by the accused and his general background.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.